Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 09/07/2022.  The applicant(s) amended claims 1-6 and 9-20 and added claims 21-23.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-13, filed 09/07/2022, with respect to independent claims 1, 9, and 15 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-6 and 9-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 


Regarding independent claims 1, 9, and 15, Wang teaches:
“capturing a first voice input via one or more microphones of a network microphone device (NMD)” and “capturing a second voice input via the one or more microphone of the NMD” (col. 11, lines 55-65);
“analyzing, via the NMD, at least a portion of the first voice input to detect a first wake word” and “analyzing, via the NMD, at least a portion of the second voice input to detect a second wake word”  (col. 11, lines 65-67 through col. 12, lines 1-9);
“based on the analyzed first voice input, detecting the first wake word” and “based on the analyzed second voice input, detecting the second wake word” (col. 11, lines 65-67 through col. 12, lines 1-9);
“after detecting the first wake word, transmitting first data associated with the first voice input to one or more remote computing devices associated with a voice assistant service (VAS)” and “after detecting the second wake word, transmitting second data associated with the second voice input to one or more remote computing devices associated with a voice assistant service (VAS)”
 (col. 13, lines 14-21); and
“receiving a first response from the one or more remote computing devices, the response comprising a playback command based on the determined first intent” and “receiving a second response from the one or more remote computing devices, the response comprising a second playback command based on the determined second intent” (col. 18, lines 33-54).
Wang does not expressly teach:
“in parallel with transmitting the first data, obtaining first verification information characterizing the first voice input, wherein obtaining the first verification information comprises deriving the first verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted first data to determine a first intent”; 
“based on the first verification information indicating that the first voice input was spoken by a verified user, performing the first playback command via the NMD”;
“in parallel with transmitting the second data, obtaining second verification information characterizing the second voice input, wherein obtaining the second verification information comprises deriving the second verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted second data to determine a second intent”; and
 “based on the second verification information indicating that the second voice input was spoken by an unverified user, functionally disabling the NMD from performing the second playback command.”
Cheyer teaches:
“based on the first verification information indicating that the first voice input was spoken by a verified user, performing the first playback command via the NMD” (par. 0016; par. 0036). A single speech input may be used to authenticate a user and determine the command at the same time, which reads on “in parallel with transmitting the data…”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s device 110 by incorporating the voiceprint module of Cheyer in order to obtain authentication information at the device at the same time the audio data is remotely processed. This way, speech input can be processed to both authenticate the user and to determine which command the user wants the device to execute. (Cheyer: par. 0036)
Wang and Cheyer do not expressly teach:
““in parallel with transmitting the first data, obtaining first verification information characterizing the first voice input, wherein obtaining the first verification information comprises deriving the first verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted first data to determine a first intent”; 
 “in parallel with transmitting the second data, obtaining second verification information characterizing the second voice input, wherein obtaining the second verification information comprises deriving the second verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted second data to determine a second intent”; and
 “based on the second verification information indicating that the second voice input was spoken by an unverified user, functionally disabling the NMD from performing the second playback command.”
In a similar field of endeavor (voice control), Giorgi teaches:
“based on the verification information indicating that the voice input was spoken by an unverified user, functionally disabling the NMD from performing the playback command” (par. 0042; par. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s (in view of Cheyer) user recognition function by incorporating Giorgi’s method of invalidating commands from unauthorized users in order to prevent children from having access to unauthorized services. (Giorgi: par. 0034) The combination would merely involve incorporating Giorgi’s service component 116 into Wang’s command processor.
However, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “in parallel with transmitting the second data, obtaining second verification information characterizing the second voice input, wherein obtaining the second verification information comprises deriving the second verification information at the NMD while the one or more remote computing devices associated with the VAS processes the transmitted second data to determine a second intent” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658